Citation Nr: 9910403	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-15 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the calculated 
amount of $5,720.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her neighbor



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from July 1973 to May 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Denver Regional Office (RO) which denied the appellant's 
request for waiver of recovery of a death pension overpayment 
in the calculated amount of $5,720.  In January 1999, she 
testified at a Travel Board hearing at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was notified previously on more than one 
occasion that she was required to report all assets and 
income from any source as a condition of receiving VA death 
pension benefits.

3.  She had substantial assets, interest income therefrom, 
and earned income which she did not report to the RO.

4.  Her failure to report her assets and income, while in 
receipt of VA death pension benefits, was deliberate and 
intentional.

5.  The RO has calculated that the appellant was paid $5,720 
in VA death pension benefits to which she had no entitlement; 
the overpayment was created due to retroactive adjustment of 
her award due to receipt of previously unreported assets and 
income.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA death pension 
benefits in the amount of $5,720 is precluded by the 
appellant's misrepresentation of a material fact.  38 
U.S.C.A. §§ 5107(b), 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965(b) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of record shows that in May 1985, the veteran died 
in an automobile accident during active service.  The 
appellant, the surviving spouse of the veteran, filed a claim 
for Dependency and Indemnity Compensation (DIC) benefits in 
July 1985.

By December 1985 decision, the RO denied service connection 
for the cause of the veteran's death and entitlement to DIC 
benefits, on the basis that his death was due to his own 
willful misconduct.  The appellant appealed the RO 
determination and in September 1986, she capably testified at 
a hearing at the RO.  At the hearing, she argued that the 
veteran's automobile accident may have been caused by a 
mechanical defect in the automobile, rather than his own 
willful misconduct.  By March 1987 decision, the Board 
determined that the veteran's May [redacted], 1985 in-service motor 
vehicular accident was caused by his inability to control his 
vehicle due to his inebriated condition; thus, his fatal 
injuries were the result of his own willful misconduct.  

Following the Board's decision, by April 1987 letter, the RO 
advised the appellant to complete an Improved Pension 
Eligibility Verification Report (VA Form 21-8918-1) to 
determine her entitlement to nonservice-connected VA death 
pension benefits.  She submitted the completed form later 
that month in which she reported monthly Social Security 
income in the amount of $838, but no other income or assets.  

By May 1987 decision, the RO denied her claim of entitlement 
to nonservice-connected death pension benefits on the basis 
that her countable annual income of $10,056 exceeded the 
maximum annual countable income limit of $5235.

In July 1989, the appellant sent a letter to her 
congressional representative "seeking help to obtain [VA] 
benefits."  She explained that she currently received $900 
monthly from the Social Security Administration (SSA), which 
was insufficient to meet her needs and those of her son.  She 
also indicated that she had trouble reading as she was 
partially blind and she was not as fluent in English as she 
would like.  Her congressional representative then contacted 
the RO.  By July 1989 response, the RO explained that the 
appellant's income had exceeded the maximum annual rate for 
death pension benefits and that if her income changed, she 
should complete and submit the enclosed VA Form 21-4100 for 
reconsideration of her claim.  

In May 1994, the appellant again filed a claim of entitlement 
to VA nonservice-connected death pension benefits.  In an 
August 1994 Improved Pension Eligibility Verification Report 
submitted in conjunction with her claim, she indicated that 
she had received $300 in monthly wages from January to July 
1994 (for a total of $2,100) and interest income of $2 (for 
the period from July 1993 to July 1994).  She claimed that 
she had received no income from any other source.  In the 
section asking for the amounts of her cash, bank accounts, 
bonds, or savings deposits, she reported only $250, as well 
as an automobile worth $2,500.  She denied all other assets.  

In September 1994, the RO notified the appellant that she had 
been awarded nonservice-connected death pension benefits in 
the amount of $261 monthly, effective June 1, 1994, and $436 
monthly, effective September 1, 1995.  The RO notified the 
appellant that this award was based on her reported income of 
$2,100 from September 1, 1994.  She was further advised that 
she was required to notify the RO immediately if she received 
income from any source.  In a letter dated later that month, 
she challenged the amount of the $261 monthly award, stating 
the RO had considered more income than she had actually 
received.  Thus, she asked the RO to adjust the award 
accordingly.

By October 1994 letter, the RO amended the amount of the 
appellant's death pension benefits.  She was notified that 
she would be paid $386 monthly, effective June 1, 1994, and 
$436 monthly, effective June 1, 1995.  She was notified that 
her award effective June 1, 1994 was based on her reported 
income of $600 (for the period of June 1, 1994 to May 31, 
1995), and that her award effective June 1, 1995 was based on 
her reports of no income from any source.  Enclosed with the 
award letter was VA Form 21-8767, Death Pension Award 
Attachment, which further advised the appellant of her 
responsibilities in connection with receiving VA death 
pension benefits.

In November 1995, the appellant submitted a statement to the 
effect that she had been working for the past nine months, 
earning approximately $260 monthly.  However, she indicated 
that she was no longer working.  By February 1996 letter, the 
RO notified the appellant that her death pension payments had 
been retroactively reduced based on her reports of income and 
that such action had resulted in an overpayment.  The RO 
calculated the amount of the overpayment to be $2,340.

In March 1996, the appellant requested waiver of the $2,340 
overpayment, claiming severe financial hardship.  In an 
attached Financial Status Report, she indicated that she was 
currently receiving $460 monthly in income (from VA), that 
she had $400 in cash assets, a house worth $75,000, and a 
1991 Mitsubishi Eclipse worth nothing as it had "been hit 
several times."  She also reported $120 in unreimbursed 
medical expenses for her son.  

By May 1996 decision, the Committee granted a waiver of the 
$2,340 overpayment.  In its decision, the Committee found 
that although the appellant had been at fault in the creation 
of the debt, it would cause undue hardship to collect it from 
her.

In January 1997, the appellant submitted a claim for payment 
of unreimbursed medical expenses in the amount of $1,647.  In 
March 1997, the RO retroactively increased the appellant's 
award based on her reported unreimbursed medical expenses.

Thereafter, the record reflects that the RO learned through 
an agency matching program that the appellant had received 
$1,088 in earned income in 1994, $6,646 in earned income in 
1995, as well as $1,119 in annual interest income for those 
years.  Acting on this information, by November 1997 letter, 
the RO notified the appellant that it had been discovered 
that she had assets and had received income which she had 
failed to report to VA.  As such, the RO proposed to reduce 
her pension benefits retroactively to reflect this additional 
unreported income.  The RO subsequently notified the 
appellant that the calculated amount of her overpayment was 
$5,720.

In a May 1998, the appellant requested waiver of this second 
overpayment.  In an attached Financial Status Report, she 
claimed that she had no income from any source other than VA 
and that she had only $250 in cash assets.  She also 
submitted statements to the effect that she spoke little 
English, that she was disabled from bipolar disorder and low 
back pain, and that she had been "wrongly informed that the 
VA money was a widows pension from the U.S. Air Force not 
knowing that if she worked [she] had to report her income."  

In a June 1998 decision, the Committee denied the appellant's 
request for a waiver of the overpayment.  In its decision, 
the Committee found that the appellant had a "very high" 
degree of fault in the creation of the debt and pointed out 
numerous inconsistencies in the income and assets she had 
previously reported to the RO.  The Committee also observed 
that although the appellant claimed that her lack of English 
skills kept her from realizing her reporting 
responsibilities, she had been "quick to challenge [her] 
benefit amount when [she thought] she deserved more."  The 
Committee also found that hardship in repayment of the debt 
had not been shown.

In August 1998, the appellant disagreed with the Committee's 
decision, claiming that she was entitled to a waiver of the 
overpayment on the basis of financial hardship.  In support 
of her claim, she submitted copies of her federal tax returns 
for 1996 and 1997, reflecting interest income of 
approximately $800 per year and earned income of $432 in 
1997.  Also submitted was a copy of a June 1998 credit union 
account statement which showed an account balance of $29.16.  
However, the statement also showed that the appellant had 
received $70.59 in dividends so far that year.  

In the September 1998 Statement of the Case, the RO noted 
that although the appellant had received substantial interest 
income since 1994, she had consistently failed to report the 
corresponding asset, or the interest income therefrom.  She 
was advised to provide a detailed letter of her current 
assets as well as an explanation as to "where and when the 
assets of $10,000 more or less went that this interest was 
derived from."  

At her January 1999 hearing, the appellant testified that 
although she formerly had a substantial amount of money in a 
savings account, it was now completely depleted.  She 
explained that she had used the money for several purposes, 
including to buy her son a computer, bail him out of jail, 
and take a trip to Korea to get away from the stress.  She 
stated that she had not worked since 1996, was no longer 
receiving SSA benefits of any kind, and had nothing in her 
bank account.  Her neighbor testified to the effect that he 
had provided her with financial assistance as she had very 
little money with which to buy groceries or pay her utility 
bills, car insurance, or for her burglar alarm.  

At her hearing, the appellant submitted several receipts in 
support of her claim that she had no current assets.  
Included in this documentation was a receipt from a travel 
agency, dated in October 1994 in the amount of $1,580 for a 
trip to Korea, a January 1995 receipt from Applied Computer 
Technology in the amount of $2,048 (reportedly for her son's 
education), and a November 1992 receipt in the amount of $750 
from Best Bail Bonds, reportedly a bond premium for her son.  

In February 1999, she submitted a written statement in 
support of her claim.  She stated that from 1994 to 1997 her 
income was "so small that I had to use the savings that I 
had put away during the time my husband was alive."  She 
submitted copies of selected utility bills she had paid 
during this period.  The appellant also submitted "amended" 
Financial Status reports for 1994 to 1997.  

On her amended 1994 Financial Status Report, the appellant 
indicated that she had earned $252 monthly in 1994, had had 
$8,000 in the bank, real estate worth $119,000, and a car 
worth $4,200.  She explained that she used her savings to pay 
part of her monthly expenses and that at the end of 1994, her 
bank account had less than $5,000 in it.

On her amended 1995 Financial Status Report, the appellant 
indicated that she had earned $264 monthly in 1994, had 
$6,500 in the bank, real estate worth $121,000, and a car 
worth $3,700.  She again explained that she had used her 
savings to pay part of her monthly expenses and that at the 
end of 1995, the account totaled less than $3,000.

II.  Law and Regulations

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected VA death pension benefits if the 
veteran had qualifying service and the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1541(a); 38 C.F.R. § 3.3(b)(4).

Because VA death pension benefits are based in part on income 
and net worth, a person who is receiving such benefits is 
required to report to VA in writing any material change or 
expected change in his or her income, net worth, or other 
circumstance that affects the payment of benefits.  
38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 (1998).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the appellant is free from 
all taint of fraud in connection with her claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

The U.S. Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals, hereinafter "theCourt") has 
defined bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255 (1996).  The 
provisions of 38 C.F.R. § 1.965 (b)(2)(1998) define bad faith 
as an unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  

III.  Analysis

Following careful consideration of the evidence specified 
above, the Board finds that the appellant consistently and 
willfully failed to disclose material facts to VA, namely 
that she had substantial assets in a bank account and was 
receiving interest and earned income, in order to obtain and 
retain eligibility for VA death pension benefits; this 
constitutes misrepresentation. 

In this case, the evidence of record demonstrates that the 
appellant was repeatedly informed by the RO that she was 
required to provide the RO with accurate information 
concerning her assets and income, as pension award amounts 
are based on need and dependent on such financial 
information.  Nonetheless, on her initial August 1994 
Eligibility Verification Report, she falsely reported that 
she had cash assets of only $250 and interest income of $2.  
Subsequent information revealed that she actually received 
interest income in 1994 of $1,119 on credit union assets, 
estimated to be worth more than $10,000.

She continued this active effort at false reporting of assets 
and income in a March 1996 Financial Status Report 
(submitted, ironically, in connection with a prior claim for 
waiver of a different overpayment due to nonreported income).  
On that form, she indicated that she had only $400 in cash 
assets.  Subsequent records show that she received interest 
income of $847 on credit union assets in 1996.  

The record reflects that in November 1997, the RO learned of 
the appellant's assets and income through income matching 
initiatives.  When confronted with this information, she 
claimed in her defense that she spoke little English, that 
she was disabled from bipolar disorder and low back pain, and 
that she had been "wrongly informed that the VA money was a 
widows pension from the U.S. Air Force not knowing that if 
she worked [she] had to report her income."  

The Board has carefully considered these assertions in 
reaching its determination as to whether the appellant 
willfully underreported her assets and income for purposes of 
obtaining or retaining VA pension benefits.  Given the facts 
of the case, it is evident that her actions in this regard 
were willful despite her assertions to the contrary.  

First, while the record demonstrates that English is not the 
appellant's native tongue, any language barrier has clearly 
not prevented her from obtaining previous VA benefits or 
exercising her procedural and appellate rights in that 
regard.  The Board notes that she previously appealed the RO 
determination regarding the veteran's willful misconduct, 
including testifying at a hearing at that time and more 
recently in connection with this appeal.  Moreover, as aptly 
recognized by the originating agency, the appellant was 
"quick to challenge" her initial pension award amount in 
1994 when she believed she was initially underpaid.  It is 
also noted that in connection with a previous claim for 
waiver of an overpayment (also due to unreported income), she 
had no apparent difficulty in exercising her rights in 
pursuing that claim.  At a minimum, the facts demonstrate 
that she was capable of obtaining the maximum benefit, either 
on her own or through assistance procured from others.  Based 
on the foregoing, the Board is unconvinced that the appellant 
was incapable of understanding her responsibilities 
concerning the reporting of assets and income.  Her professed 
lack of knowledge rings hollow and is deemed all too 
convenient for her purposes herein and less than credible 
under the circumstances.

The Board is especially skeptical of the appellant's 
assertion that she did not intentionally underreport her 
assets and income as she had been "wrongly informed that the 
VA money was a widows pension from the U.S. Air Force not 
knowing that if she worked [she] had to report her income."  
As set forth above, her VA death pension was previously 
reduced as the result of unreported income.  Given her prior 
experience with the VA pension process, the credibility of 
her assertions that she was unfamiliar with the reporting 
requirements is further drastically diminished.  

In view of the above, the undersigned simply cannot accept 
the proposition presented here that the appellant's failure 
to accurately report her assets and income was the result of 
inadvertence or misunderstanding.  38 C.F.R. § 1.962(b).  
Rather, the record indicates quite clearly that she acted 
intentionally to mislead VA, by not reporting material 
evidence about assets and income, in order to obtain and 
retain more VA pension benefits to which she was not 
entitled.  She had been repeatedly informed that her pension 
award was dependent on the amount of her assets and income, 
and that the amount of her pension award was based on her 
reports of minimal assets and income.  In view of this the 
Board can only rationally conclude that the appellant knew 
that she would not receive the amount of pension benefit 
pension she was awarded if she reported all of her assets and 
income, and accordingly she elected not to be forthright and 
report her income and financial data accurately to VA.

The Board's conclusions are strengthened by the fact that the 
appellant now concedes that she did in fact have substantial 
savings from the time of her claim in 1994 which she has 
since spent on, among other things, a trip for herself to 
Korea (reportedly to get away from stress) and to buy a 
computer and provide a bail bondsman for her son.  While she 
now argues that she has depleted her savings account and no 
longer has any assets, her statements in this respect are 
essentially irrelevant to the instant claim.  Moreover, her 
motivation for using her money to help keep her son out of 
trouble or to visit her family in Korea are likewise 
irrelevant here.  The preponderance of the evidence 
establishes that her deliberate, repeated affirmative 
misstatements to VA about her assets and income constituted 
at minimum a willful misrepresentation of a material fact, 
and they were the proximate cause of the overpayment of VA 
death pension benefits in question.  As such, her actions in 
this case preclude VA from waiving recovery of any of the 
overpayment under 38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b), and the Board need not reach her contentions 
regarding undue financial hardship.



	(CONTINUED ON NEXT PAGE)






ORDER

Waiver of recovery of an overpayment of improved VA death 
pension benefits, in the amount of $ 5,720, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

